Pottsr, Chipf Justice;.
This was an action brought in the District Court of Carbon County by the plaintiff in error to enjoin the State Board of Land Commissioners and John W. McCormick from entering into an agreement of lease as to certain state lands which the plaintiff in error claimed should be leased to *412him in renewal of a former lease held by him for the premises, in consequence of the reclamation of the land through his efforts. Upon a hearing the board had rejected the claim of plaintiff in error, and ordered that a lease be executed to McCormick. An appeal was taken to the District Court for Carbon County, and it is conceded that the purpose of this action was to cause a stay of further proceedings by the land board pending a hearing and decision on the appeal. The District Court having affirmed the determination of the board on the appeal aforesaid, rendered its judgment in this suit in favor of defendants, from which plaintiff prosecutes error.
As the suit was ancillary to the contest arising in the land board, and both matters were before this court on error, this cause was submitted upon the briefs in the main case, entitled Frank Cooper, plaintiff in error, against John W. McCormick, defendant in error. That case has been decided, by an opinion this day handed down, and the judgment of the District Court reversed, with directions to that court to reverse the determination of the board and order the issuance of a lease to Cooper, the plaintiff in error. No other points were discussed by counsel in this cause. As the District Court based its judgment herein upon its affirmance in the other case of the decision of the board, and that having been adjudged by this court to be erroneous, the judgment in this cause will be reversed, and the cause remanded for such further proceedings as shall be deemed proper in the premises in accordance with the views expressed by this court in its opinion in the other case.

Reversed.

Corn, J., and Knight, J., concur. ■